Citation Nr: 0103313	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-22 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel



INTRODUCTION

The veteran had active service from July 1945 to January 
1947.  He died on October [redacted], 1998.  The appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 1999, a statement of 
the case was issued in October 1999, and a substantive appeal 
was received in October 1999. 


REMAND

The appellant essentially contends that the veteran's bladder 
cancer, which a private physician has described as a 
contributing cause of death, was related to the veteran's 
service-connected left hydrocele.  In other words, it appears 
that she is advancing a secondary service connection 
argument.  After noting that the record did not include any 
competent evidence of a relationship between the service-
connected left hydrocele and the veteran's bladder cancer, 
the RO denied the appellant's claim as not well-grounded 
under 38 U.S.C.A. § 5107(a) (West 1991).  At the time of the 
RO's determination, applicable law required competent 
evidence to well-ground a service connection claim which, in 
the context of this case, would require medical evidence of a 
nexus between a cause of death and a service-connected 
disability.  It appears to the Board that the RO properly 
denied the appellant's claim as not well-grounded under the 
law applicable at that time. 

However, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation deleted the well-
grounded claim requirement and also provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
views the newly enacted assistance provisions to be more 
beneficial to the veteran.  Therefore, further preliminary 
action by the RO is necessary before the Board may properly 
proceed with appellate review.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions: 

1.  The RO should review the claims file 
and take all necessary action to comply 
with the assistance to the claimant 
provisions of the Veterans Claims 
Assistance Act of 2000, including but not 
limited to obtaining all pertinent VA 
medical records (not already in the 
claims file) and requesting any private 
medical records which the appellant is 
able to identify as pertinent to her 
claim.  

2.  Thereafter, the RO should refer the 
claims file to an appropriate VA 
examiner.  The examiner should give an 
opinion as to whether it is at least as 
likely as not that the veteran's bladder 
cancer was related to his service-
connected hydrocele.  A detailed 
rationale for the opinion should be 
requested.

3.  Upon completion of the foregoing, the 
RO should readjudicate the appellant's 
claim on the basis of all relevant 
evidence and the applicable laws and 
regulations.  If the benefit sought is 
not granted, the appellant and her 
representative should be provided with a 
supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purpose of this remand is to comply with the Veterans 
Claims Assistance Act of 2000.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

